MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Mar 31 2020, 9:54 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Hanson                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General

                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Edward M. Hampton,                                       March 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1456
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable David M. Zent,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1903-F3-10



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020               Page 1 of 14
                                             Case Summary
[1]   Edward M. Hampton appeals his conviction and sentence for level 3 felony

      robbery following a bench trial at which he represented himself pro se. He

      argues that the trial court erred by failing to adequately advise him regarding

      the scope of cross-examination if he decided to testify and that his sentence is

      inappropriate based on the nature of the offense and his character. We

      conclude that Hampton has waived his claim of trial court error and that he has

      failed to carry his burden to show that his sentence is inappropriate.

      Accordingly, we affirm Hampton’s conviction and sentence for level 3 felony

      robbery. However, because the trial court attempted to avoid double jeopardy

      violations by merging two other counts on which Hampton was found guilty

      into the robbery count, we remand with instructions for the trial court to vacate

      Count II, level 5 felony battery, and Count III, level 6 felony criminal

      recklessness.


                                 Facts and Procedural History
[2]   On the evening of February 25, 2019, Hampton and his girlfriend Olivia

      Johnston went to a hotel room where Jason Hager and several other people

      were present. Hager knew Hampton and Johnston from previous interactions.

      Hampton was very angry and approached Hager holding a knife and repeatedly

      demanding his money. The knife had a “wooden grain like pattern on it.” Tr.

      Vol. 2 at 53. Hampton put his hand on Hager’s shoulder and “put the knife

      directly to [Hager’s] chest[,]” pressing the tip of the knife hard “enough [for

      Hager] to know that [Hampton] meant business.” Id. at 51-52. Hampton kept

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 2 of 14
      demanding his money, and Hager kept telling Hampton that he did not know

      what Hampton was talking about. Hager began to get “very scared[,]” pulled

      out his wallet, and started handing money to Johnston, who was standing

      behind Hampton. Hampton “kept on getting more forceful and his voice got

      louder.” Id. at 52. Hampton came at Hager “hard … with the knife and it went

      into [Hager’s] hip.” Id. The knife punctured Hager’s skin, and he began to

      bleed. Hager was “[v]ery, very afraid[,]” and handed Johnston his wallet. Id.

      Hager pleaded with them to stop. Johnston went through Hager’s wallet,

      grabbed the rest of the money, and returned the wallet to Hager. Hager limped

      from the room with blood flowing out of his hip to seek help. Someone at the

      hotel across the street called the police.


[3]   Fort Wayne Police Officer Joshua Franciscy responded to the call and found

      Hager, who appeared to be in a great deal of pain, lying on his side with blood

      on his hands and clothes. Hager informed police that he had been stabbed and

      robbed by Hampton. Hager described Hampton as a skinny black male

      wearing a brown vest. Hager also provided a description of Johnston and the

      person who rented the hotel room where the robbery occurred. Hager was

      taken to a hospital by ambulance where he received stitches for the wound to

      his hip. While Hager was at the hospital, he identified Hampton and Johnston

      in photo arrays.


[4]   From Hager’s description of the person who rented the room where the robbery

      occurred, the police were able to learn the room number where Hager was

      stabbed. Officers went to the room, and Hampton, who fit Hager’s description

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 3 of 14
      of the perpetrator, opened the door. Officers asked Hampton who he was, and

      Hampton told them his name. Officers also identified Johnston as the woman

      described by Hager. Hampton and Johnston exited the room and stayed

      outside with Officer Franciscy while other officers entered the room to perform

      a protective sweep. In Johnston’s pocket, police found a debit card with

      Hager’s name on it and a folding knife with a wood grain handle and what

      appeared to be dried blood on the blade. Police contacted the person who

      rented the hotel room and received the person’s consent to search the room.

      On the bed, police found Johnston’s purse, which contained another debit card

      with Hager’s name on it. Police also found a brown vest.


[5]   In March 2019, the State charged Hampton with Count I, level 3 felony

      robbery; Count II, level 5 felony battery; and Count III, level 6 felony criminal

      recklessness. Hampton filed a motion to proceed pro se and a motion to waive

      jury trial. Following a hearing, the trial court granted both motions; the

      transcript of this hearing is not in the record before us. Hampton filed a motion

      to suppress all the physical evidence found in the hotel room, which the trial

      court denied. Hampton also filed a motion in limine to exclude his prior

      convictions. The State agreed with his request “with the exception of

      [Hampton’s] qualifying impeachable convictions.” Id. at 6. The trial court

      asked Hampton if he understood this response, and he answered affirmatively.

      The trial court then informed Hampton that it would grant his motion “with the

      exception of impeachable offenses.” Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 4 of 14
[6]   A bench trial was held. At the close of the State’s evidence, the trial court

      asked Hampton what evidence he wanted to present. Hampton requested

      incorporation of all the evidence that he presented at the suppression hearing,

      which the trial court granted. Id. at 90. The trial court asked Hampton if he

      had any other evidence or testimony that he wanted to present, and Hampton

      said that he did not. The trial court asked him whether he was resting his

      presentation. Hampton responded that he had presented everything “other

      than just to come out and say somebody else did this.” Id. at 91. The trial

      court asked Hampton if he wanted to testify. Hampton said that he did not

      want to testify. The trial court stated, “Okay, that – that’s your right sir. That’s

      fine.” Id. Hampton inquired who would cross-examine him if he did testify.

      The trial court replied, “Probably the Prosecutor’s Office. If you testify[,] they

      have the right to question you. Do you wish to testify? You have a right to not

      testify too.” Id. Hampton answered, “Yeah, I’ll testify.” Id.


[7]   The trial court then swore Hampton in and asked him what he wanted to say.

      Hampton said, “I could just – if the – if the State has any question that they

      would like to ask me.” Id. at 91-92. The trial court explained that the State

      could only ask him questions based on what his testimony was, and that there

      was a “scope limitation, so if you don’t testify there’s nothing for them to ask

      you.” Id. at 92. Hampton began by saying that his testimony was exactly what

      he had been saying from the beginning. However, the remainder of his

      testimony was objected to by the State based on evidentiary rules, and the trial

      court sustained those objections. After Hampton rested his case, the trial court


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 5 of 14
      told the prosecutor, “I don’t know if there’s anything for you to question him

      on based on that limited presentation.” Id. at 93. The prosecutor said he would

      like to ask Hampton about some impeachable offenses, which the trial court

      permitted. The State began questioning Hampton about his prior impeachable

      offenses, and Hampton asked the trial court to exclude his prior convictions

      based on his motion in limine preventing the State from raising them. The trial

      court explained that the State could not have raised them if he had not testified,

      but because he had testified, the State could bring them up for impeachment

      purposes. Id. at 94. Hampton said, “But you stated that the only things that

      they would have to ask me about would be the thing that I talked about. I

      didn’t bring up any criminal conversion.” Id. The trial court responded, “The

      fact that you’re testifying allows him to impeach you, sir.” Id. The trial court

      permitted the State to offer evidence of Hampton’s prior convictions for

      criminal conversion and burglary. At the conclusion of Hampton’s bench trial,

      the trial court found him guilty as charged.


[8]   A sentencing hearing was held. The trial court found that the nature of the

      crime, Hampton’s criminal history consisting of ten prior felonies and twenty-

      two misdemeanors, and prior failed efforts at rehabilitation were aggravating

      factors. The trial court found no mitigating factors. The trial court stated that

      as to Counts II and III, “it was essentially one act[,]” and it would “merge”

      Counts II and III into Count I. Id. at 111. The trial court sentenced Hampton

      to fifteen years for Count I, level 3 felony robbery. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 6 of 14
                                      Discussion and Decision

          Section 1 – Hampton has waived his claim that the trial court
          erred by failing to adequately advise him regarding the scope
                               of cross-examination.
[9]   Hampton contends that the trial court erred by failing to adequately advise him,

      a pro se defendant, regarding the scope of cross-examination, thereby

      undermining his knowing, intelligent, and voluntary waiver of his

      constitutional right not to incriminate himself. We begin by noting that

      although Hampton refers to his constitutional right against self-incrimination,

      he does not indicate whether he is relying on the United States Constitution or

      the Indiana Constitution. Further, he does not cite any cases that discuss the

      right against self-incrimination; all the cases he cites involve the right to

      counsel. Also, the standard of review he provides is for sufficiency of the

      evidence, which does not apply to this issue. 1 Based on these deficiencies, we

      conclude that he has waived this issue for review by failing to present a cogent

      argument. See Ind. Appellate Rule 46(A)(8)(a) (requiring that contentions in

      appellant’s brief be supported by cogent reasoning and citations to authorities,

      statutes, and the appendix or parts of the record on appeal); Casady v. State, 934




      1
        In addition, he fails to place the standard of review in the argument section of his appellant’s brief as
      required by Indiana Appellate Rule 46(A)(8)(b). Although the paragraph pertaining to the standard of review
      contains citations to published cases, he attributes the paragraph to a memorandum decision in contravention
      of Indiana Appellate Rule 65(D).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020                  Page 7 of 14
N.E.2d 1181, 1190 (Ind. Ct. App. 2010) (failure to cite rules of evidence and

       case law waived claim of improperly admitted evidence), trans. denied (2011).


[10]   Waiver notwithstanding, Hampton’s argument is unavailing. Hampton asserts

       that the trial court failed to explain that by testifying, Hampton “would waive

       his right to not incriminate himself and expose him to introduction of prior

       convictions for offenses of dishonesty as an exception to the relevant rules of

       evidence,” and that but for that failure, he would not have testified. Appellant’s

       Br. at 29. In support, he argues that the right against self-incrimination is as

       important as the right to counsel, which requires a trial court to advise a

       defendant of the dangers and disadvantages of self-representation so that any

       waiver of the right is done knowingly, voluntarily, and intelligently. Wirthlin v.

       State, 99 N.E.3d 699, 705 (Ind. Ct. App. 2018) (citing Poynter v. State, 749
N.E.2d 1122, 1126 (2001)), trans. denied. 2


[11]   Of course, a defendant’s right against self-incrimination is important and legally

       significant, but the right to counsel is intended to protect that and other

       constitutional rights. As our supreme court has stated, “The purpose of the

       Sixth Amendment guarantee of representation is to protect an accused from

       conviction resulting from his own ignorance of his legal and constitutional




       2
         We observe that the trial court held a hearing on Hampton’s request to proceed pro se, and determined that
       he knowingly, intelligently, and voluntarily waived his right to counsel. Hampton does not suggest that the
       trial court erred in making this determination. “[A] defendant who chooses to proceed pro se must accept the
       burdens and hazards of self-representation.” Warr v. State, 877 N.E.2d 817, 823 (Ind. Ct. App. 2007), trans.
       denied (2008).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020                 Page 8 of 14
       rights and to assure him the guiding hand of counsel at every step in the

       proceeding.” Koehler v. State, 499 N.E.2d 196, 199 (Ind. 1986). The right to

       counsel is “probably the most important right a defendant has because that right

       can affect a defendant’s ability to assert all his other rights and because most

       defendants do not have the professional legal skills necessary to represent

       themselves adequately.” Henson v. State, 798 N.E.2d 540, 543-44 (Ind. Ct. App.

       2003), trans. denied (2004). Accordingly, “to waive the constitutionally

       protected right to counsel, a defendant ‘must knowingly and intelligently forgo

       those relinquished benefits’ provided by counsel, and be advised of the potential

       pitfalls surrounding self-representation so that it is clear that ‘he knows what he

       is doing and [that] his choice is made with eyes open.’” Kubsch v. State, 866
N.E.2d 726, 736 (Ind. 2007) (quoting Faretta v. California, 422 U.S. 806, 835

       (1975)), cert. denied (2008). “Because the defendant is the one who must suffer

       the consequences of his decision as to counsel, he is entitled to choose his

       advocate–a lawyer or himself.” Houston v. State, 553 N.E.2d 117, 118 (Ind.

       1990). However, “a defendant who chooses to proceed pro se must accept the

       burdens and hazards of self-representation.” Warr v. State, 877 N.E.2d 817, 823

       (Ind. Ct. App. 2007), trans. denied (2008).


[12]   Here, Hampton requested to proceed pro se, and the trial court held a hearing

       on the matter and determined that he knowingly, intelligently, and voluntarily

       waived his right to counsel. That process ensured that Hampton was aware

       that by choosing to represent himself, there was a danger that he would be

       unable to protect his rights as well as a skilled professional. Hampton does not

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 9 of 14
       suggest that the trial court erred in making this determination. Yet, Hampton

       would have us impose a duty on the trial court to advise a pro se defendant of

       the advantages and disadvantages of taking the stand to ensure that the

       defendant is knowingly, intelligently, and voluntarily waiving his or her right

       against self-incrimination. However, whether a particular defendant should

       testify in a given case is a fact-sensitive determination based on a myriad of

       considerations that will often boil down to a question of strategy. To require a

       trial court to engage in such a question improperly places the trial court in the

       role of a defendant’s attorney. Accordingly, we decline Hampton’s invitation

       to impose upon the trial court a duty to advise a pro se defendant regarding the

       advantages and disadvantages of testifying. Moreover, we observe that the trial

       court did not say anything erroneous, and that Hampton had indicated that he

       understood when the trial court granted his motion in limine to exclude his

       prior convictions with the exception of his qualifying impeachable convictions.

       We find no error here. Therefore, we affirm Hampton’s conviction.


         Section 2 – Hamptons has failed to carry his burden to prove
                      that his sentence is inappropriate.
[13]   Hampton next asks us to reduce his sentence pursuant to Indiana Appellate

       Rule 7(B), which states, “The Court may revise a sentence authorized by statute

       if, after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” When reviewing a sentence, our principal role is to leaven the

       outliers rather than necessarily achieve what is perceived as the correct result in


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 10 of 14
       each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “We do not

       look to determine if the sentence was appropriate; instead we look to make sure

       the sentence was not inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

       2012). “[S]entencing is principally a discretionary function in which the trial

       court’s judgment should receive considerable deference.” Cardwell, 895 N.E.2d

       at 1222. “Such deference should prevail unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as

       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). In conducting

       our review, we may consider all aspects of the penal consequences imposed by

       the trial court in sentencing, i.e., whether it consists of executed time,

       probation, suspension, home detention, or placement in community

       corrections, and whether the sentences run concurrently or consecutively.

       Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). In addition, as we assess

       the nature of the offense and character of the offender, “we may look to any

       factors appearing in the record.” Boling v. State, 982 N.E.2d 1055, 1060 (Ind.

       Ct. App. 2013). Hampton has the burden to show that his sentence is

       inappropriate. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on

       reh’g, 875 N.E.2d 218.


[14]   Turning first to the nature of the offense, we observe that “the advisory sentence

       is the starting point the Legislature selected as appropriate for the crime

       committed.” Pierce v. State, 949 N.E.2d 349, 352 (Ind. 2011). Hampton was

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 11 of 14
       convicted of a level 3 felony, which has a sentencing range of three to sixteen

       years and an advisory sentence of nine years. Ind. Code § 35-50-2-5. Hampton

       received a fifteen-year executed sentence for level 3 felony robbery. Level 3

       felony robbery is defined as a knowing or intentional taking of property from

       another person or from the presence of another person by using or threatening

       the use of force on any person or by putting any person in fear resulting in

       bodily injury to any person other than a defendant. Appellant’s App. Vol. 2 at

       2; Ind. Code § 35-42-5-1(a). Here, Hampton, armed with a deadly weapon,

       deliberately sought out Hager to take money from him. Hampton not only

       used the knife to threaten force, but also stabbed Hager in the hip, drawing

       blood and resulting in a wound requiring stiches. Hampton and his accomplice

       took Hager’s bank cards in addition to his money. Thus, the nature of the

       crime supports a sentence above the advisory.


[15]   As to Hampton’s character, at the age of thirty-five, he already has ten prior

       felony convictions and twenty-two prior misdemeanor convictions. His

       criminal history includes convictions for burglary, theft, conversion, possession

       of methamphetamine, possession of a controlled substance, possession of

       paraphernalia, domestic battery, resisting law enforcement, and false informing.

       Appellant’s App. Vol. 2 at 118-23. The current offense is similar in nature to

       his previous crimes but even more violent. At the time of sentencing, Hampton

       had pending drug charges in Allen County and an active failure-to-appear

       warrant out of a Cass County paternity case. Hampton contends that the trial

       court should have considered other more lenient sentencing options, but he has


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 12 of 14
       been afforded such opportunities before, and they have clearly been ineffective

       in modifying his behavior. We conclude that Hampton has failed to carry his

       burden to show that his sentence is inappropriate based on the nature of the

       crime and his character. Accordingly, we affirm his sentence.


         Section 3 – Remand is necessary for the trial court to vacate
                     the convictions on Counts II and III.
[16]   As a final matter, we sua sponte address what appears to be a double jeopardy

       violation. See Whitham v. State, 49 N.E.3d 162, 168 (Ind. Ct. App. 2015)

       (stating that double jeopardy violations implicate fundamental rights, and this

       Court may address such violations sua sponte), trans. denied (2016). Our review

       of the transcript suggests that the trial court sought to “merge” the three counts

       against Hampton based on double jeopardy grounds. Tr. Vol. 2 at 111. The

       abstract of judgment provides that the disposition for both Counts II and III is

       “Conviction Merged[.]” Appealed Order (Abstract of Judgment) at 1. The

       judgment of conviction states that the trial court found Hampton guilty of

       “Count I, Robbery, a Level 3 Felony; Count II, Battery, a Level 5 Felony; and

       Count III, Criminal Recklessness[,] a Level 6 Felony.” Appealed Order

       (Judgment of Conviction) at 1. The judgment of conviction also shows that for

       purposes of sentencing, Counts II and III “merge” with Count I. Id.


[17]   We observe that “a double jeopardy violation occurs when judgments of

       conviction are entered and cannot be remedied by the practical effect of

       concurrent sentences or by merger after conviction has been entered.” Payton v.

       State, 818 N.E.2d 493, 497 (Ind. Ct. App. 2004) (quotation marks omitted),

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 13 of 14
       trans. denied (2005); see also Bass v. State, 75 N.E.3d 1100, 1103 (Ind. Ct. App.

       2017) (concluding that merger of convictions was insufficient to remedy double

       jeopardy violation); West v. State, 22 N.E.3d 872, 875 (Ind. Ct. App. 2014)

       (same), trans. denied (2015); Kovats v. State, 982 N.E.2d 409, 414-15 (Ind. Ct.

       App. 2013) (same). Therefore, we remand this cause to the trial court with

       instructions to vacate the convictions on Counts II and III and enter judgment

       of conviction and sentence only upon Count I.


[18]   Affirmed and remanded.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1456 | March 31, 2020   Page 14 of 14